Porter, J.,
delivered the opinion of the court. The proceedings in this case origi- ‘ ° ’. nated by a concórdate between the insolvent J and his creditors, passed before a notary pub-a jjc; by which all the ordinary formalities of J a voluntary surrender previous to the cession were waved. The creditors appeared, and signed the act. Syndics were named, and the cession accepted.
The syndic subsequently filed a tableau of distribution, on which the creditors were placed for the same sum as that announced in the concórdate. On a rule taken on them to show cause why the said tableau should not be homologated; the appellant filed an opposition, and alleged as a ground for it, that widow Dorsiere ■ had been placed on the tableau as a creditor for a large sum, when in fact she was not, nor ever had been a creditor of the insolvent.
The judge of the first instance, decided tha' the appellant was estopped by the concórdate *433from contesting the claim of Mrs. Dorsiere. That it was recognized and accepted by all the creditors at the time of signing that instrument. From that judgment, this appeal is taken.
We think the judge gave a greater effect to the instrument, than by law it is entitled to. The creditors in waving the formalities which ordinarily precede a cession, cannot be presumed to have abandoned those which in due course of proceedings were to follow it; nor to have intended to place themselves in a worse situation than if the proceedings had been in strict pursuance of the act of assembly up to the time the concórdate was made, and the cession accepted. They had, therefore, the right to contest the existence of the debt on the syndics filing the tableau. See Acts of 1817, 142, 35 ; 10 Martin, 690.
We do therefore order, adjudge, and decree, that the judgment of the district court be annulled, avoided, and reversed ; and it is further ordered, adjudged, and decreed, that this case be remanded to the district court, to be proceeded in according to law, with directions to the judge not to consider the appel-*434iant as estopped from contesting the claim of . , ^ . . . . . widow Dorsiere by any thing contained in the concórdate; and it is further ordered, and decreed, that the appellee pay the costs of this appeal.
Denis for the plaintiff